Citation Nr: 1531898	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 30 percent evaluation for the right knee, internal derangement and instability with traumatic arthritis, and a 10 percent evaluation for traumatic arthritis of the left wrist, status post fracture. 

While the Veteran did request a Travel Board hearing on his January 2008 VA Form 9, in a subsequent communication received in April 2008, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In February 2010 and January 2012, the Board remanded the Veteran's increased rating claims and a claim of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with VA examinations and opinions on the Veteran's employability from a vocational specialist.  

In a September 2013 decision, the Board denied the Veteran's increased rating claims, granted an additional 10 percent rating for right knee arthritis, and remanded the TDIU claim again for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the claim for a TDIU.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

In its January 2012 remand, the Board specifically directed the AOJ to provide the Veteran with an examination and opinion regarding his employability from a vocational specialist.  In February 2012, the Veteran was afforded a Social and Industrial Survey examination with a VA social worker who is presumably a vocational specialist.  However the social worker failed to provide an opinion on his employability with regard to his service-connected disabilities only.  Rather she seemed to rely in great part on the Veteran's nonservice-connected psychiatric disability in her assessment of his occupational impairment.  In light or this, the AMC obtained an addendum opinion in March 2012 from a VA physician.  The physician's specialty is not listed and there is no indication in the opinion that she is a vocational specialist.  She concluded that the Veteran could engage in sedentary employment when considering only his service-connected disabilities.  However, she did not seem to consider his employment history or education in reaching this conclusion.  Further she is not shown to be a vocational specialist as was specifically required by the Board's January 2012 remand directive.  

In September 2013, the Board again remanded the claim for an adequate opinion specifically by a vocational specialist.  The AOJ obtained an additional VA opinion in June 2014.  The examiner found that given the lack of significant impact of the Veteran's service-connected disabilities on his day-to-day life, it is clear that the Veteran's conditions, even taken in aggregate, would not hinder his ability to secure and maintain sedentary employment, such as a clerical job.  However, as noted with the March 2012 VA opinion, this opinion was also obtained by a VA staff physician not specifically noted to be a vocational specialist.  As such, the Board finds that the June 2014 VA opinion is again inadequate and fails to comply with the Board's January 2012 remand.  This case must be remanded once again for an examination and opinion regarding his employability from a vocational specialist.


Accordingly, the case is REMANDED for the following action:

1.  Determine whether the physician who rendered the June 2014 opinion was also a vocational specialist.

2.  If the answer to numbered paragraph 1 above, is in the negative, schedule the Veteran for an examination with a vocational specialist or similar occupational specialist for an opinion as to whether the Veteran's service-connected disabilities (right knee, left wrist, and left iliac crest scar) alone render him unable to secure and maintain substantially gainful employment.  

The claims file, including a full copy of this remand, should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day-to-day functioning and the degree of occupational and social impairment which the Veteran experiences as a result of his service-connected disabilities.  The report should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  The examiner must specifically comment on the March 2012 and June 2014 VA physicians' conclusions that the Veteran could engage in sedentary employment and whether this is possible in light of his education and employment history.  The examiner is reminded that any effects from any nonservice-connected disability including the Veteran's nonservice-connected psychiatric disability as well as the Veteran's age may not be considered.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above (to include consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C F R § 4.16(b)), the claim of entitlement to a TDIU on an extraschedular basis should be readjudicated.  If the claim remains denied a supplemental statement of the case should be provided to the Veteran and his representative and after they have had an adequate opportunity to respond the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

